Citation Nr: 1634746	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952. 

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2011, the RO granted entitlement to service connection for PTSD and evaluated the condition as 30 percent disabling, effective September 30, 2009.

This matter has been remanded by the Board for further development in June 2014 and June 2015.  In June 2014, the Board reopened the claim for hearing loss and increased the evaluation of the Veteran's service-connected PTSD to 50 percent disabling effective September 30, 2009, and remanded the claim in part to afford the Veteran a new VA examination to assess the current severity of the PTSD disability.  

The issues of entitlement to service connection for erectile dysfunction and hearing loss and an initial rating higher than 50 percent for PTSD were previously before the Board.  As discussed in the June 2015 Board decision, the Veteran submitted a July 2014 statement in which he withdrew the appeals regarding erectile dysfunction and hearing loss.

In June 2015, the matter was remanded for the purpose of further development regarding the procurement of the Veteran's missing service treatment records.  That development was completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

In a statement received in July 2014, the Veteran wrote that the grant of a 50 percent rating for PTSD satisfied his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a rating in excess of 50 percent for PTSD have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has expressed his satisfaction as to his currently assigned disability rating appeal.  See July 2014 VA Form 21-4138 ("be advised that I am satisfied with the board's decision granting an initial rating of 50 percent for PTSD.")  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Although the Board remanded the appeal after the Veteran's July 2014 statement, this did not serve to revive the appeal; because it could only have been revived by a timely notice of disagreement and substantive appeal after a statement of the case.  38 C.F.R. § 20.204(b) (2015).





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling, is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


